

Exhibit 10(k)


BRINKER INTERNATIONAL, INC.
TERMS OF F2018
STOCK OPTION AWARD


August 31, 2017


Brinker International, Inc. (the “Company”), acting pursuant to Section 2 of the
Brinker International, Inc. Stock Option and Incentive Plan (the “Plan”), has
granted to you (the “Option Holder”) an option to purchase such number of shares
of the common stock of the Company (“Stock”) as specified in your award letter
(the “Award”). The Award is in all respects subject to the provisions of the
Plan (the terms of which are incorporated herein by reference), these Award
terms (“Award Terms”) and your award letter.


1.Definitions. For purposes of this Award, the terms listed below are defined as
follows:
(a)    Cause. The term “Cause” means one or more of the following:
(i)    An act of fraud, misappropriation or embezzlement by the Option Holder in
connection with the Company or a Related Company as determined by the
affirmative vote of at least a majority of the Board or executive committee
thereof;
(ii)    Gross mismanagement or gross neglect of the Option Holder’s duties to
the Company or a Related Company as determined by the affirmative vote of at
least a majority of the Board or executive committee thereof; or
(iii)    Conviction of the Option Holder by a court of competent jurisdiction of
a felony.
(b)    Change in Control. The term “Change in Control” means:
(i)    a sale, transfer or other conveyance of all or substantially all of the
assets of the Company on a consolidated basis; or
(ii)    the acquisition of beneficial ownership (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) by any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), other than the Company,
directly or indirectly, of securities representing 50% or more of the total
number of votes that may be cast for the election of directors of the Company;
or
(iii)    the failure at any annual or special meetings of the Company’s
shareholders held during the three-year period following a “solicitation in
opposition” as defined in Rule 14a-6 promulgated under the Exchange Act, of a
majority of the persons nominated by the Company in the proxy material mailed to
shareholders by the management of the Company to win election to seats on the
Board (such majority calculated based upon the total number of persons


1
    

--------------------------------------------------------------------------------




nominated by the Company failing to win election to seats on the Board divided
by the total number of Board members of the Board as of the beginning of such
three‑year period), excluding only those who die, retire voluntarily, are
disabled or are otherwise disqualified in the interim between their nomination
and the date of the meeting.
(c)    Code Section 409A. The term “Code Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder.
(d)    Disability. Except as otherwise provided by the Committee, the Option
Holder will be considered to have a “Disability” during the period in which the
Option Holder is unable, by reason of a medically determinable physical or
mental impairment, to engage in any substantial gainful activity, which
condition is expected to have a duration of not less than 120 days.
(e)    Executive Option Holder. The term “Executive Option Holder” means an
Option Holder who is the Chief Executive Officer of the Company or a member of
the Brinker Leadership Team at the time an Award is granted to such Option
Holder.
(f)    Exercise Price. The term “Exercise Price” means the amount set forth in
the award letter associated with the Award, which represents the closing price
per share of the Stock on the trading day coinciding with the grant date of the
Option (or, if such day is not a trading day, the closing price per share of the
Stock on the trading day immediately preceding the Option grant date). The
Exercise Price shall never be less than the fair market value of a share of
Stock on the grant date of the Option within the meaning of Code Section 409A.
(g)    Good Reason. The term “Good Reason” means the satisfaction of all of the
following requirements:
(i)One or more of the following facts and circumstances exist: (A) a reduction
in the Executive Option Holder’s then current base salary other than a general
reduction in base salary that affects all similarly situated executives in
substantially the same proportions; (B) a reduction in the Executive Option
Holder’s target annual bonus opportunity; (C) a relocation of the principal
location at which the Executive Option Holder is required to provide services by
more than fifty (50) miles; (D) the Company’s failure to obtain an agreement
from any successor to the Company to assume and agree to perform the obligations
under this Award in the same manner and to the same extent that the Company
would be required to perform, except where such assumption occurs by operations
of law; (E) a material, adverse change in the Executive Option Holder’s title,
reporting relationship, authority, duties or responsibilities; or (F) in the
case of an Executive Option Holder who is the Chief Executive Officer of the
Company only, a failure of any successor to the Company to nominate the
Executive Option Holder for election by shareholders to the successor company’s
board of directors; and
(ii)    the Executive Option Holder shall have provided the Company written
notice within thirty (30) days of his or her knowledge or reason to know of the
existence of any fact or circumstance constituting Good Reason, the Company
shall have failed to cure or eliminate such fact(s) or circumstance(s) within
thirty (30) days of its receipt of such notice, and


2
    

--------------------------------------------------------------------------------




the resulting termination of employment must occur within thirty (30) days
following expiration of such cure period.
(h)    Rule of 70. The term “Rule of 70” means that the sum of the Option
Holder’s age and the Option Holder’s years of service with the Company or a
Related Company equals or exceeds 70.
(i)    Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used but not defined in these Award Terms
will have the meaning set forth in the Plan.
2.    Grant of Option. The Option Holder has been granted an option (the
“Option”) to purchase shares of Stock from the Company at the Exercise Price, in
the amounts, during the periods and upon the terms and conditions set forth in
these Award Terms and in the Option Holder’s award letter.
3.    Vesting and Exercisability.
(a)    Vesting Schedule. The Option will vest in accordance with the following
schedule (the “Vesting Period”):
If Option Holder remains continuously in the  
employ of the Company or a Related Company through the dates below (each a
“Vesting Date”):
  
Then the following portion of the Option
will vest on each of the Vesting Dates (each portion referred to as a “Vesting
Tranche”):
August 31, 2018
25% of Option
August 31, 2019
Additional 25% of Option
August 31, 2020
Additional 25% of Option
August 31, 2021
Additional 25% of Option



No unvested portion of the Option will vest after the date of the Option
Holder’s termination of employment, except as specifically provided in these
Award Terms. For purposes of these Award Terms, “termination of employment”
means the Option Holder ceases to be employed by the Company and all Related
Companies.


(b)    Death or Disability. Notwithstanding Section 3(a), if an Option Holder
terminates employment with the Company and the Related Companies prior to one or
more Vesting Dates due to the Option Holder’s death or Disability, then the
unvested portion of the Option will become fully vested as of the date of such
termination.


(c)    Retirement. Notwithstanding Section 3(a), if an Option Holder ceases to
be employed with the Company and the Related Companies prior to one or more
Vesting Dates, and as of the date of the termination the Option Holder (i) has
satisfied the Rule of 70 and is at least age 55, or (ii) is at least age 65
regardless of satisfaction of the Rule of 70, then the unvested portion of the
Option will become fully vested as of the date of such termination.


3
    

--------------------------------------------------------------------------------




(d)    Involuntary Termination.
(i)    Involuntary Termination Without Cause Not Following a Change in Control.
Notwithstanding the provisions of Section 3(a), if the Option Holder is
involuntarily terminated for a reason other than for Cause prior to one or more
Vesting Dates, the Option Holder will vest, as of the date of termination, in
the portion of the Option that was due to vest on the next Vesting Date
following the date of termination.
(ii)    Involuntary Termination Without Cause or Termination (by Executive
Option Holders only) for Good Reason Following a Change in Control.
Notwithstanding the provisions of Sections 3(a) and 3(d)(i), in the event there
has been a Change in Control during the Vesting Period and the Options were not
vested in connection with the Change in Control pursuant to Section 3(e), then
if an Option Holder is involuntarily terminated following the Change in Control
for a reason other than Cause, or if an Executive Option Holder terminates for
Good Reason following the Change in Control, the unvested portion of the Option
will become fully vested as of the date of such termination.
(e)    Change in Control. Notwithstanding the provisions of Section 3(a), in the
event of a Change in Control, if the Options are not assumed or replaced with
awards of substantially equal value by the acquiring entity in such a Change in
Control and/or cease to remain outstanding immediately following the Change in
Control, the Option Holder’s Option will become fully vested as of the date
immediately preceding such Change in Control, provided the Option Holder has
remained continuously employed by the Company or a Related Company through such
date. After a Change in Control, references to the “Company” as they relate to
the Option shall refer to the successor entity.
(f)    Most Favorable Provision Applies. For the avoidance of doubt, if two or
more of Sections 3(a) through 3(e) above apply, then the applicable Section that
results in the Option Holder vesting in the greatest portion of the Option shall
control.
(g)    Exercisability. The vested portion of the Option will be exercisable in
whole or in part (but not as to any fractional shares of Stock) at any time
prior to the termination of the Option pursuant to Section 4, provided that
(i) any requisite approval or consent of any government authority of any kind
that has jurisdiction over the exercise of options has been secured, and
(ii) the Exercise Price is not greater than the Fair Market Value of a share of
Stock on the intended date of exercise. The right to purchase shares of Stock
under the Option will be cumulative, and shares not purchased in any year may be
purchased in subsequent years, subject to the termination provisions contained
herein.
4.    Termination of Option. The Option will terminate on the first to occur of:
(a)    Expiration Date. Notwithstanding any provision of these Award Terms to
the contrary, in no event will the Option be exercisable after 5:00 p.m. Central
Time on August 31, 2025 (“Expiration date”).


4
    

--------------------------------------------------------------------------------




(b)    Termination of Employment. In the case of the Option Holder’s termination
of employment, the Option will terminate as follows:
(i)    Except as provided in Section 4(d), at 5:00 p.m. Central Time on the date
that is 90 days following the date of the Option Holder’s termination of
employment, or upon the Expiration Date, if earlier.
(ii)    Notwithstanding Section 4(b)(i), if the Option Holder’s employment is
involuntarily terminated by the Company or a Related Company for a reason other
than for Cause (including, for the avoidance of doubt, following a Change in
Control), or if an Executive Option Holder terminates for Good Reason following
a Change in Control, at 5:00 p.m. Central Time on the date that is 12 months
after the date of the Option Holder’s termination of employment, or upon the
Expiration Date, if earlier.
(c)    Death or Disability. If the Option Holder’s termination of employment
occurs due to the Option Holder’s death or Disability, at 5:00 p.m. Central Time
on the date that is 36 months after the date of such termination, or upon the
Expiration Date, if earlier. In the case of death, the vested portion of the
Option may be exercised by the Option Holder’s beneficiary determined in
accordance with Section 11 and, in the case of Disability, the vested portion of
the Option may be exercised by the Option Holder or the Option Holder’s personal
representative or attorney-in-fact.
(d)    Retirement.
(i)    If on the date of the Option Holder’s termination of employment (other
than due to death or Disability), the Option Holder satisfies the Rule of 70 and
the Option Holder is at least age 55 but not yet 60, at 5:00 p.m. Central Time
on the date that is 12 months after the date of the Option Holder’s termination
of employment, or upon the Expiration Date, if earlier.
(ii)    If on the date of the Option Holder’s termination of employment the
Option Holder satisfies the Rule of 70 and the Option Holder is at least age 60,
or if the Option Holder is at least age 65 (regardless of satisfaction of the
Rule of 70), 5:00 p.m. Central Time on the date that is 36 months after the date
of the Option Holder’s termination of employment, or upon the Expiration Date,
if earlier.
(e)    Most Favorable Provision Applies. For the avoidance of doubt, if two or
more of Sections 4(b) through 4(d) above apply, then the applicable Section that
results in the longest Option exercise period shall control.
(f)    Forfeiture. If an Option Holder ceases to be employed by the Company or
any Related Company prior to one or more Vesting Dates, the unvested portion of
the Award shall be forfeited as of the termination date. Notwithstanding any
provision of the Plan or these Award Terms to the contrary, the Option Holder
will forfeit the Award (including any vested portion) immediately and without
notice upon (A) the termination of the Option Holder’s employment for Cause, (B)
the Option Holder’s breach of any confidentiality agreement or similar agreement
pertaining to the confidentiality and nondisclosure of proprietary information,
including but not


5
    

--------------------------------------------------------------------------------




limited to trade secrets, of the Company or any Related Company, or (C) the
Option Holder’s commission of any act of malfeasance or wrongdoing affecting the
Company or any Related Company. Furthermore, if the Option Holder ceases to be
an employee of the Company and any Related Company (other than due to a
termination following a Change in Control without Cause or for Good Reason, if
applicable), and within one year following such date the Option Holder becomes
employed by, consults with, and/or participates as an officer, director,
employee, independent contractor, adviser, consultant, partner, principal, or
shareholder (with more than five percent (5%) equity) with any entity which owns
and/or operates (either directly or indirectly) or is engaged, or planning to be
engaged (either directly or indirectly) in the ownership and/or operation of any
of the “Competitive Restaurants” listed below or any successor thereto, then the
Option Holder’s Award (including any vested portion) will be immediately
forfeited and, to the extent the Option Holder has exercised the Award (in whole
or in part), to the extent permissible under applicable law, the Participant
shall be required to immediately pay to the Company the amount of gain
(determined on a gross basis) on the exercise of the Option.
1
Ale House Restaurant
29
Landry's Seafood
2
Applebee's
30
Legal Sea Foods
3
Beef O'Brady's
31
Longhorn Steakhouse
4
Bennigan's Tavern
32
McCormick & Schmick's
5
BJ's Restaurant and Brewhouse
33
McDonald's
6
Bonefish Grill
34
Miller's Ale House Restaurant
7
BRAVO! Cucina Italiana
35
Morton's of Chicago
8
Brio Tuscan Grille
36
O'Charleys
9
Buca di Beppo
37
Olive Garden
10
Buffalo Wild Wings
38
On The Border
11
California Pizza Kitchen
39
Outback Steakhouse
12
Carino's Italian Grill
40
Palm Restaurant
13
Carraba's Italian Grill
41
Panera
14
Champps Americana
42
Pappadeaux Seafood Kitchen
15
Cheddar's Casual Café
43
PF Chang's China Bistro
16
Cheesecake Factory
44
Pizza Hut
17
Chipotle Mexican Grill
45
Red Robin
18
Chuy's
46
Romano's Macaroni Grill
19
Cracker Barrell
47
Ruby Tuesday
20
Dave & Busters
48
Ruth's Chris Steak House
21
Fogo De Chao
49
Seasons 52
22
Fuddruckers
50
Taco Bell
23
Hooters
51
Texas Roadhouse
24
Houlihans
52
TGI Fridays
25
Houston's/Hillstone
53
Uno Chicago Grill
26
Il Fornaio Restaurant
54
Wendy's
27
J Alexanders
55
Yard House
28
KFC
 
 





6
    

--------------------------------------------------------------------------------




5.    Clawback Provisions. In addition to, and not in limitation of, the
restrictions set forth in Section 4(f) above, if the Option Holder is an officer
of the Company (“Officer”) and the Board, or an appropriate committee thereof,
has determined that any fraud, negligence, or intentional misconduct by the
Officer was a significant contributing factor to the Company having to restate
all or a portion of its financial statement(s), the Board or committee shall
take, in its discretion, such action as it deems necessary to remedy the
misconduct and prevent its recurrence. In determining what remedies to pursue,
the Board or committee will take into account all relevant factors, including
whether the restatement was the result of fraud, negligence, or intentional
misconduct. The Board will, to the extent permitted by applicable law, in all
appropriate cases, require reimbursement of any bonus or incentive compensation
paid to the Officer, cause the cancellation of restricted or deferred stock
awards and outstanding stock options, and seek reimbursement of any gains
realized on the exercise of stock options attributable to such awards, if and to
the extent that (a) the amount of incentive compensation was calculated based
upon the achievement of certain financial results that were subsequently reduced
due to a restatement, (b) the Officer engaged in any fraud or misconduct that
caused or contributed to the need for the restatement, and (c) the amount of the
bonus or incentive compensation that would have been awarded to the Officer had
the financial results been properly reported would have been lower than the
amount actually awarded. In addition, the Board may dismiss the Officer,
authorize legal action, or take such other action to enforce the Officer’s
obligations to the Company as it may deem appropriate in view of all the facts
surrounding the particular case. The Company will not seek to recover bonuses or
other compensation as detailed above paid more than three years prior to the
date the applicable restatement is disclosed.
6.    Exercise and Payment. The aggregate Exercise Price for shares of Stock
purchased upon exercise of the Option must be paid in cash or by check
acceptable to the Company or, if the Committee so determines in its sole
discretion, the Company may accept payment of the Exercise Price by the
surrender to the Company of shares of Stock having an aggregate Fair Market
Value equal to the aggregate Exercise Price, or by any other method that is
approved by the Committee and permitted by the Plan. As a condition of exercise,
the Option Holder will also execute such documents as the Company in its
discretion deems necessary to comply with or satisfy the requirements of the
Securities Act of 1933, or any other law, as then in effect. Upon receipt of
payment and any such documents, the Company will, as expeditiously as possible,
deliver to the Option Holder a certificate or certificates for such shares of
Stock.
7.    Assignability. The Option is not assignable or transferable by the Option
Holder except by will or by the laws of descent or distribution. Subject to the
foregoing sentence, the Option will inure to the benefit of and be binding upon
the successors and assigns of the Option Holder. The Option shall be
exercisable, during the lifetime of Option Holder, only by the Option Holder.
8.    Capital Adjustments and Reorganizations. The number of shares of Stock
covered by the Option, and the Exercise Price thereof, will be subject to
equitable adjustment, as determined by the Committee, to reflect any stock
dividend, stock split, share combination, separation, reorganization,
liquidation or the like, of or by the Company. In the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for the Option such alternative


7
    

--------------------------------------------------------------------------------




consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection with such substitution the surrender
of the Option so replaced.
9.    Notice of Disqualifying Disposition. The Option Holder must notify the
Company of his or her intent to dispose of any of the shares of Stock purchased
pursuant to the Option within two years of the date of the grant of the Option
or one year from the date of each exercise of the Option. Promptly after such
disposition the Option Holder will notify the Company of the number of shares of
Stock disposed of, the dates of acquisition and disposition of such shares and
the consideration, if any, received on such disposition. If, in connection with
any such disposition, the Company becomes liable for withholding taxes and has
no amounts owing the Option Holder with which to discharge its withholding
obligation, the Option Holder will provide the Company with the amount needed to
discharge the Company’s withholding obligation and will indemnify the Company
against any penalties it may incur through its inability to apply amounts owing
the Option Holder in discharge of its withholding obligation.
10.    Incentive Stock Option Qualification. This Option is intended to qualify
as an “incentive stock option” under Section 422 of the Code, but to the extent
that the Option, or a portion thereof, fails for any reason to meet the
requirements of an “incentive stock option”, then it shall be treated as a
non-qualified Option for all purposes under the Plan, these Award Terms or an
award letter; provided, however, that nothing in these Award Terms or an award
letter will be interpreted as a representation, guarantee or other undertaking
on the part of the Company that the Option is or will be determined to be an
“incentive stock option” within such section or any other section of the
Internal Revenue Code.
11.    Heirs and Successors. These Award Terms will be binding upon, and will
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.
Subject to the terms of the Plan, the Option Holder may designate a beneficiary
in writing filed with the Committee in such form as the Committee will require.
If a deceased Option Holder has failed to designate a beneficiary, or if the
designated beneficiary of the deceased Option Holder dies before the Option
Holder, the beneficiary will be deemed to be the legal representative or
representatives of the estate of the last to die of the Option Holder and the
designated beneficiary.
12.    Taxes, Transaction Costs and Withholding. The Option Holder will be
solely responsible for the payment of all taxes and transaction costs relating
to the granting, vesting, exercise and payment of this Option. It will be a
condition to the obligation of the Company to issue or transfer shares of Stock
upon exercise of this Option that the Option Holder pay to the Company, upon its
demand, such amount as may be requested by the Company for the purpose of
satisfying its liability to withhold federal, state or local income or other
taxes incurred in connection with the Option, including the exercise thereof. If
the amount requested is not paid, the Company may refuse to issue or transfer
shares of Stock upon exercise of the Option.
13.    Administration. The authority to interpret and administer the terms and
conditions of this Award will be vested in the Committee, and the Committee will
have all powers with respect


8
    

--------------------------------------------------------------------------------




thereto as it has with respect to the Plan. Any interpretation of these Award
Terms by the Committee and any decision made by it with respect to these Award
Terms is final and binding.
14.    Relation to Plan. Notwithstanding anything in these Award Terms to the
contrary, these Award Terms are subject to the terms of the Plan, a copy of
which may be obtained by the Option Holder from the office of the Secretary of
the Company. Any amendment to the Plan will be deemed to be an amendment to
these Award Terms to the extent that the amendment is applicable hereto.    
15.    No Employment Contract. Nothing contained in these Award Terms will (a)
confer upon the Option Holder any right to be employed by or remain employed by
the Company or any Related Company, or (b) limit or affect in any manner the
right of the Company or any Related Company to terminate the employment or
adjust the compensation of the Option Holder.
16.    Governing Law. The interpretation, performance, and enforcement of these
Award Terms will be governed by the laws of the State of Texas, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Texas.








[End of document.]




9
    